
	
		II
		111th CONGRESS
		1st Session
		S. 2282
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Brown (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the suspension of duty on TMP
		  Monoallyl Ether.
	
	
		1.TMP Monoallyl Ether
			(a)In
			 generalHeading 9902.24.02 of the Harmonized Tariff Schedule of
			 the United States (relating to TMP Monoallyl Ether) is amended by striking the
			 date in the effective column period and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
